COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


DIANNA L. KAY
                                                                MEMORANDUM OPINION*
v.     Record No. 2983-03-1                                         PER CURIAM
                                                                   MARCH 2, 2004
CITY OF NORFOLK


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Andrew M. Sacks; Keith J. Leonard; Sacks & Sacks, on brief), for
                 appellant.

                 (Joan E. Mahoney, Assistant City Attorney, on brief), for appellee.


       Dianna L. Kay appeals a decision of the Workers’ Compensation Commission denying

her claim for benefits because she failed to prove she sustained an injury by accident arising out

of her employment on November 7, 2001. We have reviewed the record and the commission’s

opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Kay v. Norfolk (City of) Police Dep’t, VWC File No.

207-63-37 (Oct. 24, 2003). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.